Citation Nr: 1612087	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to payment of an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Biloxi, Mississippi.  

The Board notes that several medical issues which were subject to a separate Board Remand decision dated in September 2015 are currently under development at the Montgomery, Alabama Regional Office.


FINDING OF FACT

The Veteran did not file a timely application for a clothing allowance for the 2015 year.


CONCLUSION OF LAW

The criteria for a VA clothing allowance for the year 2015 have not been met.   U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  However, because the Veteran's claim is barred by applicable statutory and regulatory provisions, the VCAA does not apply.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.

The Veteran appeals the denial of payment of an annual clothing allowance for the year 2015. 

A veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance, provided that certain criteria are met.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements for an annual clothing allowance as of that date. Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).   

The regulations provide that, except as provided C.F.R. § 3.810(c) (2), an application for clothing allowance must be filed within one year of the anniversary date (August 1st) for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1st) and terminate on July 31st of the following year.  38 C.F.R. § 3.810(c)(1).

The record shows that an application for an annual clothing allowance was completed by the Veteran on August 13, 2015, as dated by him.  He sent the application to VA and it was received on August 20, 2015.  Thus, the application was both dated and received past the August 1st due date.  The Veteran claims that he did not receive the form for the clothing allowance until August 2015 and past the due date and he faxed the application as soon as he received it.  He explained that he had changed addresses and informed VA of the change of address over the phone, but VA still sent him the application late.  He asserts that he has had problems over the past several years with the Mobile VA facility with regard to processing his clothing allowance claims.  He said that he inadvertently listed his old address on the clothing application form.

However, a review of the record shows that a rating decision was sent to the Veteran on July 28, 2015, which was also sent to the "old address" and it was not returned.  Likewise, the denial of the current claim was sent to the "old address" in September 2015 and was not returned.  As of the later September 25, 2015 Board Remand decision, the Veteran's address had changed in VA's system.  As indicated, the Veteran himself listed the "old address" on his August 13, 2015 application form.  

The Veteran has been in receipt of clothing allowance benefits since 2011.  He indicated that he has encountered problems with his clothing allowance claims in the past.  The Veteran was not unaware of when the annual application must be made as he timely made an application for 2011-2014 clothing allowance benefits prior to the August 1st due dates for those years.  Thus, even though it appears that he was receiving mail at his former address, even if he had not received an application, he knew or should have known the due date to apply for an annual clothing allowance and the onus was on him to submit an application.  There is no record of any correspondence from the Veteran regarding a clothing allowance claim prior to August 20, 2015, when the current claim was received.  The burden is on the Veteran to apply for benefits.

As the Veteran did not file a timely application, and as the language of 38 C.F.R. § 3.810(c)(1) mandates that an application for a clothing allowance must be filed within one year of the anniversary date (August 1st) for which entitlement is initially established, the claim must be denied.  The Board is not free to ignore or make exceptions to laws and regulations governing VA benefits.  38 U.S.C.A. § 7104(c) (West 2014).  

In sum, as the Veteran did not file a timely application for clothing benefits for the 2015 year, he cannot be paid a clothing allowance for 2015.  In so concluding, the Board finds that the exception listed in 38 C.F.R.  3.810(c)(2) is not for application in this case.  Accordingly, the claim must be denied. 


ORDER

Entitlement to payment of an annual clothing allowance for the 2015 year is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


